DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 13 July, 2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraphs 0026 and 0031 – the reference character 151 has been used to designate a plurality of axially or longitudinally extending struts, and v-shaped members 
Paragraphs 0041 and 0043 – the reference character 202 has been used to designate ventricular portion and atrial portion
Appropriate correction is required.

Claim Objections
Claims 3-4 and 20 are objected to because of the following informalities:
Claim 3 recites the limitation “The replacement cardiac valve of claim 1, further comprising a delivery tube extending from a delivery device” in lines 1-2. The delivery device is not a component of the valve (Instant specification paragraph 0007). Applicant should claim --a replacement cardiac valve system-- in claim 1.
Claim 4 recites the limitation “The replacement cardiac valve of claim 3, wherein the wire is configured to be advanced through the delivery tube” in lines 1-2. Since the delivery tube is not a component of the valve (Instant specification paragraph 0007). Applicant should claim --a replacement cardiac valve system-- in claim.
Claim 20 recites the limitation “though” line 3 should read “through”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 122 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distantly claim the subject matter which the inventor or joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 7 recites the limitation "the native annulus" in  line 4.  There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the claim is being interpreted to include a native annulus.
Claim 11 recites the limitation “the middle portion of the replacement cardiac valve” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. Therefore, the scope of the claim is indefinite. For examination purposes, the middle portion is being interpreted as the middle portion of the cardiac valve. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-8, 11-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bortlein et al. (US Pub. No 2015/0257879A1), hereinafter Bortlein.

Regarding claim 1, Bortlein discloses a replacement cardiac valve (Figs. 15a-c ; Paragraphs 0049-0060 and 0085-0089) comprising a ventricular portion having a first stiffness (Fig. 15c – second body 32 ; Paragraph 0060 – the tubular body 30 can be made from many types of materials, each with their own inherent stiffness), the ventricular portion configured to expand from a collapsed configuration to an expanded configuration (Paragraph 0060 – tubular body is self-expandable), the ventricular portion having a channel extending substantially around a circumference of the ventricular portion (Fig. 15a - groove 45 which extends around the circumference of the tubular body 30, second body 32 ; Paragraph 0049 groove can be placed on the ventricular side); and a wire configured to be advanced into the channel to increase the first stiffness to a second stiffness (Fig. 15c-  Clamping member 80; Paragraphs 0085- 0086 clamping member is fed through catheter into groove 45 ; Paragraph 0087 clamping member 80 can be elongate member 75 ; Paragraph 0083 - elongate member 75 can be a wire or a band and because the elongate member is a wire, it would increase the stiffness of the tubular body because it is formed of the same material).

Regarding claim 2, Bortlein discloses the replacement cardiac valve of claim 1, wherein when the wire is advanced into the channel (Paragraph 0085 – clamping member 80 is delivered through delivery catheter into groove 45), the wire forms at least one loop extending through the channel (Fig. 15c – clamping member 80 ; Paragraph 0125 – clamping member 80 forms a loop with elongate outer member 75).

Regarding claim 5, Bortlein discloses the replacement cardiac valve of claim 1, wherein the channel has a first end and a second end (Paragraph 0049 – groove 45 does not extend around entire circumference), the first end being spaced from the second end (Since groove 45 does not extend around entire circumference, there is space between the ends of the groove 45). 

Regarding claim 7, Bortlein discloses the replacement cardiac valve of claim 1, wherein when wrapped substantially around the circumference of the ventricular portion (Fig. 15c – groove 45 extends around the circumference of the second body 32), the channel creates a circle having a first diameter (Fig. 15c – groove 45 is on the circumference on the ventricular portion meaning it has a diameter), the first diameter being greater than a second diameter of the native annulus (Fig. 1 depicts the diameter of the groove 45 ; The diameter of the channel would be greater than the diameter of the native annulus depending on the size of the native annulus ; Paragraph 0056).

Regarding claim 8,  Bortlein discloses the replacement cardiac valve of claim 1, wherein the ventricular portion further includes a fabric cover (Paragraph 0112 – valve prosthesis can include fabric disposed around the tubular body). 

Regarding claim 11, Bortlein discloses the replacement cardiac valve of claim 1, wherein the ventricular portion includes a middle portion and an outflow end (Fig. 15c depicts second body 32 having a middle portion and an outflow end. The outflow end of the ventricular portion located in the direction of first body 31), the channel being located between the middle portion of the replacement cardiac valve and the outflow end (Fig. 15c - groove 45 is located on the ventricular side ; Paragraph 0058). 

Regarding claim 12, Bortlein discloses the replacement cardiac valve of claim 1, wherein the ventricular portion includes a plurality of cells (Fig. 15c – substantially flat ends 166 ; Paragraph 0070), the channel being located on a luminal surface of the plurality of cells (Fig. 15c depicts groove 45 located on the luminal surface of the substantially flat ends 166).

Regarding claim 13, Bortlein discloses a method of delivering a replacement cardiac valve having a collapsed configuration within a delivery device (Paragraph 0121 – tubular body 30 compressible and stuffed in a catheter), the method comprising: delivering a ventricular portion having a first stiffness (Fig. 15c - 32 second body section (located in ventricular side) ; Paragraph 0060 – the tubular body 30 can be made from many types of materials, each with their own inherent stiffness) from the collapsed configuration in the delivery device to a first heart chamber on a first side of a mitral valve annulus (Fig. 15c - second body 32 ; Paragraph 0121 - tubular body 30 is radially compressible and unfolds/expands when placed in connection channel wall structure 25 ; Paragraph 0119 - prosthesis is placed in an atrio-ventricular valve (mitral or tricuspid valve)), wherein the ventricular portion expands to an expanded configuration on the first side of the mitral valve annulus (Paragraph 0121 – tubular body 30 may be unfolded/extended within the circumferential connection channel wall structure 25 ; Fig. 1 – second body section 32 located in ventricular chamber 20 of native atrio-ventricular heart valve 5 (which includes mitral or tricuspid valve) ; Paragraph 0047), the ventricular portion having a channel wrapping substantially around a circumference of the ventricular portion (Fig. 15a - groove 45 which extends around the circumference of the tubular body 30, second body 32 ; Paragraph 0049 groove can be placed on the ventricular side); and advancing a wire into the channel of the ventricular portion (Fig. 15c-  Clamping member 80 ; Paragraph 0121 clamping member 80 inserted into groove 45 separately), wherein the ventricular portion including the wire in the channel has a second stiffness that is increased relative to the first stiffness (Paragraph 0087 clamping member 80 can be elongate member 75 ; Paragraph 0083 - elongate member 75 can be a wire or a band ; Since the elongate member is a wire, it would increase the stiffness of the tubular body because it is formed of the same material).

Regarding claim 14, Bortlein discloses the method of claim 13, wherein advancing the wire into the channel comprises forming at least one loop extending through the channel (Paragraph 0125 – clamping member 80 guided along elongate outer member 75, which forms a loop, into groove 45).

Regarding claim 18, Bortlein discloses the method of claim 13, wherein the channel has a first end and a second end (Paragraph 0049 - groove 45 can extend partially around the circumference), the first end being spaced from the second end (Paragraph 0049 - because groove 45 does not extend around entire circumference, there is space in between the ends of the groove). 

Regarding claim 19, Bortlein discloses the method of claim 13, wherein when wrapped substantially around the circumference of the ventricular portion (Fig. 15c – groove 45 extends around the circumference of the second body 32), the channel creates a circle having a first diameter (Fig. 15c – groove 45 is on the circumference on the ventricular portion meaning it has a diameter), the first diameter being greater than a second diameter of the mitral valve annulus (Fig. 1 depicts the diameter of the groove 45 ; The diameter of the channel would be greater than the diameter of the native annulus depending on the size of the native annulus ; Paragraph 0056).
Regarding claim 20, Bortlein discloses the method of claim 13, wherein: advancing the wire comprises pushing (Paragraph 0109 – insertion member 130 configured to push clamping member 80 into implant site), using a push wire in the delivery device (Fig. 15a – insertion member 130 ; Paragraph 0109), the wire distally through the delivery device and into the channel (Paragraph 0086 – clamping member 80 delivery through delivery catheter ; clamping member 80 has to be moved distally in order to be placed into the prosthesis), and the push wire is removably coupled to the wire (Paragraph 0109 – insertion member 130 coupled to coupling member 133 which is a releasable latch).

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothstein et al. (US Pub. No 2017/0165058A1), hereinafter Rothstein.

Regarding claim 1, Rothstein discloses a replacement cardiac valve (Fig. 4), comprising: a ventricular portion having a first stiffness (Fig. 3 – inflow member 140 is located in ventricle ; Paragraph 0045 – inflow member 140 is made of a flexible sheet 148 which can be made of a variety of materials, each having their own inherent stiffness), the ventricular portion configured to expand from a collapsed configuration to an expanded configuration (Paragraph 0034 – inflow member 140 configured to collapse or expand), the ventricular portion having a channel extending substantially around a circumference of the ventricular portion (Paragraph 0045 – channel 146 is formed between the inner and outer layers of the ventricular portion) ; and a wire configured to be advanced into the channel to increase the first stiffness to a second stiffness (Fig. 4 – wire 160 is advanced into channel 146 ; Paragraph 0048 – wire is advanced through the channel ; Paragraph 0036 – wires are used as elongated stiffening elements which will increase the stiffness of the inflow member 140 when inserted into channel 146).

Regarding claim 8, Rothstein discloses the replacement cardiac valve of claim 1, wherein the ventricular portion further includes a fabric cover (Paragraph 0045 – flexible sheet 148 can be made of woven fabric).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bortlein in view of  Rothstein.

Regarding claim 3, Bortlein discloses the replacement cardiac valve of claim 1 above but does not disclose a delivery tube extending from a delivery device to a first end of the channel. However, Rothstein teaches a delivery tube (Fig. 11 – engagement tube 750) extending from a delivery device (Fig. 10 – delivery catheter 1014) to a first end of the channel (Paragraph 0067 – engagement tube 750 extends from delivery catheter 1014 to connect with the ratcheting mechanism 710 which defines the beginning of channel 146).
Bortlein and Rothstein are both considered to be analogous to the claimed invention because they both disclose heart valves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Bortlein with the teachings of Rothstein and incorporate a delivery tube extending from the delivery device to a first end of the channel for the purpose of permitting the expansion of the prosthesis when the delivery sheath is retracted which allows the longitudinal position of the prosthesis to be maintained and expand in a specific position (Paragraph 0067).  

Regarding claim 4, Bortlein in view of Rothstein discloses the replacement cardiac valve of claim 3, wherein the wire is further configured to be advanced through the delivery tube and into the channel (Paragraph 0086 of Bortlein– Clamping member 80 is deployed from the delivery catheter into groove 45). 

	Regarding claim 15, Bortlein discloses the method of claim 13, but does not disclose advancing a delivery tube from the delivery device to connect the delivery tube to a first end of the channel. However, Rothstein teaches advancing a delivery tube (Fig. 10 –inner shaft 1020, located in delivery catheter 1014) from the delivery device (Fig. 10 - delivery catheter 1014) to connect the delivery tube to a first end of the channel (Paragraph 0067 – engagement tube 750 extends from delivery catheter 1014 to connect with the ratcheting mechanism 710 which defines the beginning of channel 146 ; Paragraph 0066 – inner shaft 1020 is coupled to prosthesis 100 via release wires).
Bortlein and Rothstein are both considered to be analogous to the claimed invention because they both disclose heart valves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Bortlein with the teachings of Rothstein and incorporate a delivery tube extending from the delivery device and attaching to a first end of the channel for the purpose of permitting the expansion of the prosthesis when the delivery sheath is retracted which allows the longitudinal position of the prosthesis to be maintained and expand in a specific position (Paragraph 0067).  

	Regarding claim 16, Bortlein in view of Rothstein discloses the method of claim 15 above, wherein the delivery tube is removably coupled to the first end of the channel. (Fig, 15c  of Bortlein – releasable coupling member 133).  

Regarding claim 17, Bortlein discloses the method of claim 13 above but does not disclose advancing a delivery tube from the delivery device to abut a first end of the channel. However, Rothstein teaches advancing a delivery tube ((Fig. 11a - Ratchet tube 740 is located in inner shaft 1020 (delivery tube) ; Paragraph 0058 – ratchet tube 740 and inner shaft 1020 move in order to adjust the wire 160) from the delivery device (Fig. 11a – delivery catheter 1014) to abut a first end of the channel (Paragraph 0067 – engagement tube 750 extends from delivery catheter 1014 to connect with the ratcheting mechanism 710 which defines the beginning of channel 146 ; The ratcheting device 720 can be considered to be an end of the channel, therefore, the ratchet tube 740 abuts the first end of the channel ; Fig. 11a). 
Bortlein and Rothstein are both considered to be analogous to the claimed invention because they both disclose cardiac valves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery device of Bortlein with the teachings of Rothstein and advance the delivery tube from the delivery device to abut a first end of the channel for the purpose of preventing slippage or retraction of the wire proximally when ratchet member 720 is in a locked configuration (Paragraph 0058).


Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Sirhan et al. (US Pub. No 2017/0290686A1), hereinafter Sirhan. 

Regarding claim 6, Rothstein discloses the replacement cardiac valve of claim 1, but does not disclose the channel positioned on a luminal surface of the ventricular portion. However, Sirhan teaches the channel positioned on a luminal surface of the ventricular portion (Paragraph 0125 – channel may be disposed on luminal surface of scaffold which one of ordinary skill the art would have understood to include the ventricular portion ; Paragraph 0122 - channels are located in crown regions).
Rothstein and Sirhan are both considered to be analogous to the claimed invention because they both disclose cardiac valves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Rothstein with the teachings of Sirhan and position the channel on the luminal surface of the ventricular portion for the purpose of enhancing the radial strength of the stent when filled with a reinforcement material immediately following expansion (Paragraph 0125). 

Regarding claim 9, Rothstein discloses the replacement cardiac valve of claim 8 and the channel integral with the fabric cover (Paragraph 0045 – channel is formed between the inner and outer layers 149 by stitching, tape, staples, or other securing means. Inner and/or outer layers can be made of woven fabric which means that the channel is integral to the fabric cover), but does not disclose the channel positioned on a luminal surface of the ventricular portion However, Sirhan teaches the channel positioned on a luminal surface of the ventricular portion (Paragraph 0125 – channel may be disposed on luminal surface of scaffold which one of ordinary skill the art would have understood to include the ventricular portion ;  Paragraph 0122 -  channels are located in crown region).
Rothstein and Sirhan are both considered to be analogous to the claimed invention because they both disclose cardiac valves. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Rothstein with the teachings of Sirhan and position the channel on the luminal surface of the ventricular portion for the purpose of enhancing the radial strength of the stent when filled with a reinforcement material immediately following expansion (Paragraph 0125). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bortlein in view of Gassler (US Pub. No 2017/0231757A1).

Regarding claim 10, Bortlein discloses the replacement cardiac valve of claim 8 above but does not disclose the channel is a cuff coupled to the fabric cover. However, Gassler teaches the channel (Paragraph 005 – cuff comprises a filler 162 which could be a base tube rolled into an o-ring which would make a channel in the cuff) being a cuff coupled to the fabric cover (Fig. 1a – cuff 116 is sewn together with fabric 112 ; Paragraph 0056). 
Bortlein and Gassler are both considered to be analogous to the claimed invention because they both disclose a prosthetic valve. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the channel of Bortlein with the teachings of Gassler and incorporate the channel being a cuff coupled to the fabric cover for the purpose of facilitating tissue ingrowth in specific regions of the sewing cuff (Paragraph 0054). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manash et al. (US Pub. No 2020/0000579A) teaches a prosthetic heart valve with a fabric cover.
Cope et al. (US 2019 Pub. No 2019/0060068A1) teaches a delivery system for implanting a heart valve prosthesis.
Rothstein et al. (US Pub. No 2017/0165065A1) teaches a delivery system with retractable coupling wires. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSIDY N STUHLSATZ whose telephone number is (571)272-7551. The examiner can normally be reached Monday - Friday 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571)270-1477. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSIDY N STUHLSATZ/Examiner, Art Unit 4177                                                                                                                                                                                                        
/Christopher L Templeton/Supervisory Patent Examiner, Art Unit 4157